Citation Nr: 1546291	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-26-985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for a neck disability.  VA treatment records and private treatment records reflect evidence of a current neck disability.  The Veteran, in his October 2010 application for benefits, and in other statements, reported that during service he was assisting in the changing of a strut on the landing gear of an AJ1Savage, 3-engined medium bomber, when the landing gear collapsed, causing the right wing to drop to the ground, which hit his head and knocked him to the ground, pinning him between the wing and concrete ramp.  He stated he immediately experienced severe pain in his neck and has experienced recurring pain in his neck since that incident.  Although the Board recognizes service treatment records regarding the described incident are not of record, the Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any neck disability is related to active service.

In July 2011, the Veteran submitted, VA Form 21-4142, Authorization and Consent to Release Information, for Greve Chiropractic, for records dated from December 1994 to July 2006.  However, the evidence of record reflects the Veteran had previously submitted private treatment records, from Greve Chiropractic, in February 2011, and this submission included records most recently dated in May 2009.  The Board is unclear if these records include the totality of the Veteran's treatment from Greve Chiropractic related to his neck disability.  Thus, the Veteran should be contacted and afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a neck disability.  Based on his response and after obtaining any appropriate release from the Veteran, the AOJ/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Redding Outpatient Clinic, part of the VA Northern California Health Care System, in November 2014.  Thus, on remand, updated VA treatment records from the VA Northern California Health Care System, to include all associate outpatient clinics, since November 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  Additional evidence was received subsequent to the most recent, September 2011 statement of the case, issued for entitlement to service connection for neck disability, and prior to the October 2015 certification of the appeal to the Board.  Specifically, such included a June 2014 hearing loss and tinnitus disability questionnaire, June 2014 and March 2015 private audiological examinations, a December 2013 VA audiological examination report and VA treatment records dated from May 2010 to November 2014, which were associated with the record in December 2014.  While the audiological evidence is not relevant to the claim on appeal, the VA treatment records are relevant to the claim.  Therefore, since new relevant evidence has been received since the September 2011 statement of the case, and prior to certification to the Board, the issue on appeal must be returned for consideration of the additional evidence and issuance of a new SSOC.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records from the VA Northern California Health Care System, to include all associate outpatient clinics, since November 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  The AOJ/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a neck disability.  Based on his response and after obtaining any appropriate release from the Veteran, the AOJ/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to obtain these records must be documented in the claims file.  The AOJ/RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ/RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  For any neck disability diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during the active service or is otherwise related to the Veteran's active service.

Additionally, the examiner should give consideration to the Veteran's theory that his neck problems are related a 1956 in-service incident in which the landing gear of a bomber collapsed, causing the right wing to drop to the ground, hitting his head and knocking him to the ground, and pinning him between the wing and concrete ramp.  The examiner should also consider the Veteran's statements that he experienced severe pain in his neck immediately after this incident as well as reoccurring pain in his neck since the incident.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  

4.  The AOJ/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal, with consideration of all evidence associated with the claims file since the issuance of the September 2011 statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




